Exhibit (10)(g)

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

As Amended through May 24, 2005

 

1. ESTABLISHMENT AND PURPOSE.

 

The Potlatch Corporation Deferred Compensation Plan for Directors was adopted on
December 31, 1980, by the Board of Directors of Potlatch Corporation to provide
Directors of Potlatch Corporation an opportunity to defer payment of their
Director’s Fees. The Plan is also intended to establish a method of paying
Director’s Fees, which will assist the Company in attracting and retaining
persons of outstanding achievement and ability as members of the Board of
Directors of the Company. The Plan was amended and restated to read as set forth
herein effective as of May 1, 1991.

 

2. DEFINITIONS.

 

(a) “Beneficiary” means the person or persons designated by the Director to
receive payment of the Director’s Deferred Compensation Account in the event of
the death of the Director.

 

(b) “Board” and “Board of Directors” means the board of directors of the
Company.

 

(c) “Committee” shall mean the Nominating Committee of the Board.

 

(d) “Company” means Potlatch Corporation, a Delaware corporation.

 

(e) “Deferred Compensation Account” means the bookkeeping account established
pursuant to section 6 on behalf of each Director who elects to participate in
the Plan.

 

(f) “Director” means a member of the Board of Directors who is not an employee
of the Company or any subsidiary thereof.

 

(g) “Director’s Fees” means the amount of compensation paid by the Company to a
Director for his or her services as a Director, including an annual retainer and
any amount payable for attendance at a meeting of the Board of Directors or any
committee thereof. “Director’s Fees” shall not include (i) any reimbursement by
the Company of expenses incurred

 

1



--------------------------------------------------------------------------------

by a Director incidental to attendance at a meeting of the Board of Directors or
of a committee thereof or of any other expense incurred on behalf of the Company
or (ii) any amount payable with respect to services rendered prior to January 1,
1981.

 

(h) “Dividend Equivalent” means an amount equal to the cash dividend paid on an
outstanding share of the Company’s common stock. Dividend Equivalents shall be
credited to Stock Units as if each Stock Unit were an outstanding share of the
Company’s common stock, except that Dividend Equivalents shall also be credited
to fractional Stock Units.

 

(i) “Plan” shall mean the Potlatch Corporation Deferred Compensation Plan for
Directors.

 

(j) “Stock Units” means the deferred portion of Director’s Fees, which is
converted into a unit.

 

(k) “Value” means the closing price of the Company’s common stock as reported in
the New York Stock Exchange, Inc., composite transactions reports for the
Valuation Date.

 

(l) “Valuation Date” means, for the purpose of Section 6 or 7, the last trading
day of the month preceding the month in which Director’s Fees or Dividend
Equivalents are converted into Stock Units pursuant to Section 6 or 7 and, for
purposes of Section 8, the last trading day of the month preceding the month in
which Stock Units are converted into cash for purposes of Section 8.

 

(m) “Year” shall mean the calendar year.

 

3. ELIGIBILITY.

 

Each Director who receives Director’s Fees for service on the Board of Directors
shall be eligible to participate in the Plan.

 

4. PARTICIPATION.

 

In order to participate in the Plan for a particular Year, a Director must file
a deferral election with the Secretary of the Company prior to January 1 of such
Year; provided, however,

 

2



--------------------------------------------------------------------------------

that in the case of a newly elected Director an election to participate shall be
effective for the Year in which the Director is first elected if it is filed
before the date the Director first receives Director’s Fees (but in no event
later than one month following the date of election).

 

5. DEFERRAL ELECTION.

 

A Director who elects to participate in the Plan shall file a deferral election
on a form, which shall indicate:

 

(a) The amount or percentage of Director’s Fees, which such Director elects to
defer pursuant to the terms of the Plan. This election shall apply to amounts
deferred under the Plan until modified by the Director. The Director shall
notify the Secretary of the Company in writing of any such modification, which
shall apply solely to amounts deferred with respect to Years following the Year
in which the modification is made;

 

(b) The Year in which payment of the Director’s Deferred Compensation Account
and/or Stock Units shall commence; provided however, that payments shall
commence no later than the Year following the Year in which the Director attains
age 72 and, in the case of Stock Unit payments, no earlier than six months after
the last date on which Director’s Fees have been converted into Stock Units on
behalf of the Director (except in the case of payments made following the
Director’s death, total and permanent disability or the date the Director ceases
to qualify as a Director);

 

(c) Whether the payment of such Director’s Deferred Compensation Account is to
be made in a single lump sum or in a series of approximately equal installments
over a period of years specified by the Director (but in no event more than
fifteen years);

 

(d) Whether the deferral election shall be effective only with respect to
Director’s Fees paid for the Year in which the Director’s participation in the
Plan is to commence as determined pursuant to Section 4 above or shall apply
with respect to Director’s Fees paid for that Year and all subsequent Years
until revoked or modified by the Director. The Director shall notify the
Secretary of the Company in writing of any such revocation or modification,
which shall apply solely to amounts deferred with respect to years following the
Year in which the revocation or modification is made; and

 

3



--------------------------------------------------------------------------------

(e) The percentage of the Director’s Fees deferred pursuant to the election,
which is to be converted into Stock Units. This election shall apply to the Year
in which the Director’s participation in the Plan commences and to all
subsequent Years until modified by the Director. The Director shall notify the
Secretary of the Company in writing of any such modification, which shall apply
solely to amounts deferred with respect to years following the Year in which the
modification is made.

 

Notwithstanding any provision herein to the contrary, a Director or former
Director may revoke a previous election and make a new election as to the time
and form of distribution under the Plan. Such new election shall take effect 12
months after it is filed with the Secretary of the Corporation and shall apply
only to that portion of the Director’s or former Director’s Deferred
Compensation Account and/or Stock Units scheduled to be paid more than 12 months
after the date the election is filed with the Secretary of the Corporation;
provided, however, that an election made prior to July 1, 2000, pursuant to this
paragraph will take effect on January 1, 2001, and apply to that portion of the
Director’s or former Director’s Deferred Compensation Account and/or Stock Units
scheduled to be paid after January 1, 2001.

 

6. TREATMENT OF DEFERRED ACCOUNTS.

 

Upon receipt of a duly filed deferral election, the Company shall establish a
Deferred Compensation Account to which shall be credited an amount equal to that
portion of the Director’s Fees which would have been payable currently to the
Director but for the terms of the deferral election and which is not converted
into Stock Units. If the deferral election includes an election to convert a
percentage of the Director’s Fees deferred pursuant to the election into Stock
Units, the number of full and fractional Stock Units shall be determined by
dividing the amount subject to such an election by the Value of the Company’s
common stock on the Valuation Date.

 

Director’s Fees shall be credited to Director’s Deferred Compensation Account or
converted into Stock Units as of the following dates:

 

(a) The deferred portion of one-fourth of the annual retainer fee shall be
credited to such Account or converted into Stock Units as of the first day of
each calendar quarter; and

 

4



--------------------------------------------------------------------------------

(b) The deferred portion of the fee for any meeting of the Board or any
committee thereof shall be credited to such Account or converted into Stock
Units as of the first day of the month following the date of such meeting.

 

7. TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD.

 

(a) Deferred Compensation Account. Interest shall be credited on the balance of
each Director’s Deferred Compensation Account commencing with the date as of
which any amount is credited to the Deferred Compensation Account and continuing
up to the last day of the quarter preceding the month in which payment of the
amounts deferred pursuant to the Plan is made. Such interest shall become a part
of the Deferred Compensation Account and shall be paid at the same time or times
as the balance of the Deferred Compensation Account. Such interest for each
calendar quarter during the deferral period shall be computed at 70% of the
higher of the following averages: (i) the prime rate charged by the major
commercial banks as of the first business day of each calendar month (as
reported in an official publication of the Federal Reserve System), or (ii) the
average monthly long-term rate of A rated corporate bonds (as published in
Moody’s Bond Record). Such interest shall be compounded quarterly.

 

(b) Stock Units. Dividend Equivalents shall be credited to each Stock Unit on
each dividend record date. Such Dividend Equivalents shall themselves be
converted into Stock Units as of the dividend record date by dividing the amount
of the Dividend Equivalents by the Value of the Company’s Common Stock as of the
applicable Valuation Date.

 

(c) Effect of Certain Transactions. In the event of a change in the number of
outstanding shares of the Company’s common stock by reason of a stock split,
stock dividend, or other similar changes in capitalization, an appropriate
adjustment shall be made in the number of each Director’s Stock Units determined
as of the date of such occurrence.

 

8. FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT.

 

Payment of a Director’s Deferred Compensation Account shall be made in cash
prior to January 31 in each year in which a payment is to be made in accordance
with the Director’s deferral election. Payment of a Director’s Stock Units shall
also be made at such time except

 

5



--------------------------------------------------------------------------------

that, if the applicable January 31 occurs within the six-month period beginning
on the last date on which Director’s Fees have been converted into Stock Units
on behalf of the Director, then payment of the Director’s Stock Units shall be
made on the last day of the month in which such six-month period expires.
Notwithstanding the previous sentence, Stock Unit payments may be made following
the Director’s death, total and permanent disability or the date the Director
ceases to qualify as a Director, without regard to whether such six-month period
has expired. For the purpose of payment, Stock Units shall be converted to cash
based on the Value of the Company’s common stock on the applicable Valuation
Date.

 

In the case of a Director who has both a Deferred Compensation Account and Stock
Units, if a partial distribution of a deferred portion of Director’s Fees is to
be made and if the Director’s Stock Units are immediately payable in accordance
with the previous paragraph, payment shall be made partially from the Director’s
Deferred Compensation Account and partially from Stock Units, in proportion to
the relative size of the Deferred Compensation Account and the Stock Units. If
the Director’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from the
Director’s Deferred Compensation Account.

 

Notwithstanding the foregoing, the Committee reserves the right to determine in
its sole discretion that payment shall be made at a different time or times (but
no later than fifteen years after the payment commencement date specified by the
Director in his or her deferral election).

 

9. EFFECT OF DEATH OF PARTICIPANT.

 

Upon the death of a participating Director, all amounts, if any, remaining in
his or her Deferred Compensation Account and all Stock Units shall be
distributed to the Beneficiary designated by the Director. Such distribution
shall be made at the time or times specified in the Director’s deferral
election. The Committee, however, reserves the right to determine in its sole
discretion that payment shall be made at a different time or times (but no later
than fifteen years after the payment commencement date specified by the Director
in his or her deferral election). If the designated Beneficiary does not survive
the Director or dies before receiving payment in full of the Director’s Deferred
Compensation Account and Stock Units, payment shall be made to the estate of the
last to die of the Director or the designated Beneficiary.

 

6



--------------------------------------------------------------------------------

10. PARTICIPANT’S RIGHTS UNSECURED.

 

The interest under the Plan of any participating Director and such Director’s
right to receive a distribution of his or her Deferred Compensation Account and
Stock Units shall be an unsecured claim against the general assets of the
Company. The Deferred Compensation Account and Stock Units shall be bookkeeping
entries only and no Director shall have an interest in or claim against any
specific asset of the Company pursuant to the Plan.

 

11. STATEMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS.

 

The Secretary of the Company shall provide an annual statement of each
participating Director’s Deferred Compensation Account and Stock Units no later
than January 31 each year.

 

12. NONASSIGNABILITY OF INTERESTS.

 

The interest and property rights of any Director under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 12 shall be void.

 

13. ADMINISTRATION OF THE PLAN.

 

The Plan shall be administered by the Committee. In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

 

Within 30 days after a Change of Control (as defined in Section 16), the
Committee shall appoint an independent committee consisting of at least three
current (as of the effective date of the Change of Control) or former Company
officers and directors, which shall thereafter administer all claims for
benefits under the Plan. Upon such appointment the Committee shall cease to have
any responsibility for claims administration under the Plan.

 

7



--------------------------------------------------------------------------------

14. AMENDMENT OR TERMINATION OF THE PLAN.

 

The Board of Directors may amend, suspend or terminate the Plan at any time. In
the event of such termination, the Deferred Compensation Accounts and Stock
Units of participating Directors shall be paid at such times and in such forms
as shall be determined pursuant to Section 8, unless the Board of Directors
shall prescribe a different time or times for payment of such Accounts and
Units. The foregoing notwithstanding, the Plan may not be amended (including any
amendment to this Section 14) or terminated by the Board during the three-year
period following a Change of Control if such amendment or termination would
alter the provisions of this Section 14 or adversely affect or impair the
Participant’s Deferred Compensation Account or Stock Units.

 

15. SUCCESSORS AND ASSIGNS.

 

The Plan shall be binding upon the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns. Notwithstanding that
the Plan may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Plan in the same manner and to the same extent that the Company
would be if no succession or assignment had taken place.

 

16. CHANGE IN CONTROL.

 

For purposes of the Plan, “Change of Control” shall mean

 

i) Upon consummation of a reorganization, merger or consolidation involving the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of common stock of the Company (the “Outstanding Common Stock”) and the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”) immediately
prior to such Business Combination beneficially own, directly or indirectly,
more that 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation resulting from
such Business Combination (including, without

 

8



--------------------------------------------------------------------------------

limitation, a corporation which as a result of such transaction owns the Company
either directly or through one or more subsidiaries), (B) no individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Company or such other corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination and (C) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

 

ii) On the date that individuals who, as of May 24, 2005 constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to May 24, 2005 whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board of Directors; or

 

iii) Upon the acquisition after May 24, 2005 by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then Outstanding Common Stock or (B) the
combined voting power of the Outstanding Voting Securities; provided, however,
that the following acquisitions shall not be deemed to be covered

 

9



--------------------------------------------------------------------------------

by this Section (iii): (x) any acquisition of Outstanding Common Stock or
Outstanding Voting Securities by the Corporation, (y) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
(z) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of Section (i); or

 

iv) Upon the consummation of the sale of all or substantially all of the assets
of the Company or approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

10